Aside from the questions already considered and determined in the foregoing opinion, counsel for defendants in error urge in a motion for rehearing that the court had lost jurisdiction of this action at the time judgment was rendered because of the provisions of section 5 of article 7, sec. 190, Williams' Ann. Const. Okla., which reads as follows:
"The Supreme Court shall render a written opinion in each case within six months after said case shall have been submitted for decision."
This question has several times been considered by the *Page 84 
court, and, while in each instance denied, no opinion was written thereon, and, as this case presents it again, it is deemed wise to now state our judgment thereon.
It is to be first observed that there is no language which provides that, in the event of the failure of the court to conform thereto, jurisdiction is lost. The remedy which counsel seeks to have applied to be allowed would of necessity, therefore, by the court be written into the law and would impose a most grievous burden upon a litigant, to relieve himself of which he would have absolutely no power, and hence, to carry out the insistence made, would be to cause righteous litigants to lose their rights through conditions which they had not brought about and could not prevent. To allow the claim made would be to punish parties to actions because of a failure of the court, and in our judgment no such intention existed in the minds of the framers of the Constitution or those who adopted it. It may be said in this connection that, under the rules of the court, a great number of cases are submitted at each of its regular terms, such a number as in the judgment of the members of the court can be disposed of prior to its next regular sitting. The number of cases submitted is of course within the control of the court, but the character thereof is usually entirely unknown until after the submission has been made and the cases investigated. The Constitution and laws of the state require precedence given to cases involving certain questions, and these often arise after the regular submission has been made. In addition thereto, cases involving questionspublici juris are uniformally advanced, and all of this character of litigation exacts under the laws at the hands of the court its consideration prior to the consideration of cases where merely private rights are involved. Moreover, in the rare instances where decisions are delayed longer than six months after the submission, in virtually every case the propositions presented are novel and require extended investigation by the different members of the court prior to the time when a satisfactory conclusion can *Page 85 
be reached thereon, and in such instances it will be seen that to literally carry out this provision of the Constitution would or might often result in injustice.
The foregoing are some of the reasons which occasion delay and over which the court is almost if not entirely without control. Counsel for neither party in this case cite authority in point and we know of none. See, however, Haskell, Governor,v. Reigel et al., 26 Okla. 87, 108 P. 367; Town of Grove v.Haskell et al., 24 Okla. 707, 104 P. 56.
We therefore hold that section 5, art. 7, of the Constitution (section 190, Williams' Ann. Const. Okla.), is directory, and this court does not lose jurisdiction to determine and render judgment in a case after the lapse of six months from the date of its submission.
The other questions presented have had our full consideration, and, finding no error in the conclusion to which we have heretofore come, the petition for rehearing is denied.
KANE and TURNER, JJ., concur. HAYES, C. J., and WILLIAMS, J., not participating.